J. R. Swan, J.
In a trial upon an information under the fourth section of the “ act to provide against the evils resulting from the sale of intoxicating liquors in the State of Ohio,” proof was given that a sale was made to a person in the habit of getting intoxicated, but under circumstances tending to show that the liquor was obtained under false pretenses, etc.
Held: That it is error to charge the jury that if the defendant was induced to sell the liquor to such person under an imposition practiced upon the defendant, so that the defendant had no intention to violate the law, he must, notwithstanding, be held to have sold to such person, at his peril, and must be deemed guilty under the statute.

Judgment reversed, and cause remanded.